Case 1:17-cr-00216-RJS Document 51 Filed 11/15/19 Page 1of1

  

> SULLIVA N | BRILL TRINITY CENTRE

A T T ORN EY S A T LA W 11S BROADWAY, 17TH FLOOR
NEW YORK. N¥ 10006

Te. (212) s6e-1006
FAX? (212) SGG-109Sa

November 15, 2019

Via ECF lives
Honorable Richard J. Sullivan Hn eee re
United States Circuit Judge for the Second Circuit eee

40 Foley Square 1} BLEC
New York, New York 10007

 

Re: United States of America v. DeJahn Mepesn i A J Is/ (4
Ind. No.: 17 Cr. 216 (RJS)

Dear Judge Sullivan:

Mr. McBean is before Your Honor on charges that he violated his Supervised
Release (VOSR). Since our last status update, we expected a White Plains court to
schedule a conference to discuss case resolution. Unfortunately, due to a court-
administrative error, a conference was not scheduled, and never held. However, I
expect that a conference will occur in the next two weeks.

Therefore, after conferring with the government, we respectfully request that
Your Honor set another control date for December 6, 2019 so that we can submit a
joint letter advising the Court of the status of the case, and propose next steps for
the VOSR matter. Mr. McBean remains in custody.

Thank you for your consideration.

Sincerely,
IT IS HEREBY ORDERED THAT the parties shall

update the Court as to the status of the state SULLIVAN & BRILL, LLP

proceeding no later than December 6, 2019. ()

By: Steven Brill

 
 
    

 

RICHARD J. SULLIVAN

UW as 19 U.S.Du.
